department of the treasury employer_identification_number contact person - id number contact telephone number uil ‘internal revenue service p o box cincinnati oh number release date date date legend b individual c business d foundation e university f school of management y scholarship fund dear we have considered your request dated date for advance approval of the amendments you have made to your approved employer-related grant-making program under sec_4945 of the internal_revenue_code this letter supersedes our prior advance approval letter dated date our records indicate that you were recognized as exempt from federal_income_tax under sec_501 of the code and classified as a private_foundation as defined in sec_509 you were established by b who is a substantial_contributor within the meaning of sec_4946 and sec_507 and your foundation_manager within the meaning of sec_4946 of the code b is a controlling shareholder of c who is also a disqualified_person within the meaning of sec_4946 of the code with respect to you c is represented as the company itself and any related entities defined as any entity in which c holds a fifty percent or greater interest in the total voting power of the stock of such entity and businesses foreign or domestic managed or franchised by c or other c related entities d is a tax exempt_organization under sec_501 and an organization described in sec_170 of the code it is organized for the benefit of e which is a school within e named in honor of b e operates f you and d executed a pledge agreement under which you have agreed to give da certain sum of money at various intervals for the various purposes of e the agreement calls for the segregation of a portion of the money to endow a scholarship fund which will be known as y under the terms of the y endowment scholarships may be awarded to persons enrolled in f who are freshmen and sophomores enrolled in e’s college of liberal arts who intend to take a business curriculum freshmen and sophomores must apply for admission to f the scholarship will also be available to juniors seniors and graduate degree candidates enrolled at_f potential grantees for scholarships under y will be either tier one or tier two applicants tier one applicants are i employees of c and ii children adopted children and grandchildren thereof there is no minimum period of time that an employee must work with c to be eligible the potential grantee must make certain representations with respect to his her ability to be admitted to or be able to be admitted to f in the event a recipient is no longer enrolled in or able to be enrolled in f he she will not be eligible for scholarships however past grants received will not be required to be repaid this restriction will be publicized by e in appropriate student publications applicants under tier two would be individuals who are currently enrolled in any of the accredited programs at_f this would include any enrolled students who are u s citizens permanent residents of the u s and enrolled students who are not u s citizens but are in the u s lawfully on a non-temporary or temporary basis such as on a student visa applicants from this tier will only be considered for scholarships in situations where insufficient grants are awarded to tier one individuals tier one grants will continue to meet the percentage limitations for employer-related plans tier two scholarships would not be subject_to the percentage limitations be the discretion of your independent selection committee to determine the exact number and amount of the scholarships to award in any given year however you initially expect to award at least one to two grants per year or between five and seven in the aggregate including renewals based on the amount available in a given year as outlined in your pledge agreement it will c for its part will use its best efforts to publicize y with you and d identified as the grantor of the scholarships in any advertisement the amount of the scholarship will be determined by the selection committee and may include amounts needed to assist in defraying the costs of tuition room board books and other educational supplies any portion of a scholarship grant allocated to the payment of tuition housing or food service shall be remitted directly to the e at the appropriate time s you and d indicate that y will not be used for recruitment or inducement of employees of c or the employees of the business managed by or franchised by c the selection committee will consist of individuals appointed by f and who are wholly independent from you your organizers and c no individual who is or at any time was an employee officer director or controlling shareholder of c may serve on the selection committee scholarships will be awarded solely in the order recommended by the selection committee which will base its decisions solely on substantial objective standards unrelated to the employment of the recipient parents grandparents or to c’s line_of_business the selection of scholarship recipients shall be based on the selection committee’s evaluation of an applicant’s academic record performance on scholastic aptitude tests recommendations from instructors and or other disinterested persons financial need performance in personal interviews with the representatives of the committee and other objective criteria developed time to time by you the relative weight to be given to each of these criteria in the selection process shall be determined from time to time by the selection committee you and d further represent that scholarships will not be terminated or renewed on the basis of the recipients parents’ or grandparents’ employment with c or the termination of a management or franchise relationship where a managed entity or franchise is involved courses of study are not limited to those that would be of particular benefit to c grants are to be awarded for the purpose of enabling recipients to obtain an education in their individual capacities for their benefit and will not include any commitments understandings or obligations suggesting that the studies are to be undertaken for the benefit of you or c there is no requirement condition or suggestion express or implied that recipients must render future employment services you will obtain reports from d to determine whether grantees have performed the activities the grants were intended and you will investigate misuse of funds you agree to insure compliance with the appropriate percentages tests set forth in revproc_76_74 in the aggregate with respect to the scholarship funds to be awarded to tier one recipients at the present time you intend to qualify under the percent test but you reserve the option to qualify under the percent at such time actual data of the number of children and grandchildren who are eligible for scholarships is obtained for purposes of rev prov you will include the employees children and grandchildren of c you agree to maintain records that include the following i ii information used to evaluate the qualification of potential grantees identification of the grantees including any relationship of any grantee to the private_foundation iii the amount and purpose of each grant and iv all grantee reports and other follow-up data obtained in administering the private foundation’s grant program applicable to both tier one and tier two grants sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i ii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance applicable only to tier one grants revproc_76_47 1976_2_cb_670 sets forth guidelines to be used in determining whether a grant made by a private_foundation under an employer-related program to a child of an employee of the particular employer to which the program relates is a scholarship grant that meets the provisions of sec_117 of the code as that section read before the tax_reform_act_of_1986 if a private foundation’s program satisfies the seven conditions set forth in sections dollar_figure through dollar_figure of revproc_76_47 and meets the percentage_test described in sec_4 the service will assume the grants meet the provisions of sec_117 as that section read before the tax_reform_act_of_1986 you have agreed that procedures in awarding grants under your program will be in compliance with sections dollar_figure through dollar_figure of revproc_76_47 without regard to the amendments to sec_117 made by the tax_reform_act_of_1986 in particular the selection of individual grant recipients will be made by a selection committee the members of which are totally independent and separate from the private_foundation the foundation’s creator and the relevant employer the grants will not be used as a means of inducement to recruit employees nor will a grant be terminated if the employee leaves the employer the recipient will not be restricted in a course of study that would be of particular benefit to the relevant employer or to the foundation section dollar_figure of rev_proc provides a percentage_test guideline it states in the case of a program that awards grants to children of employees of a particular employee the program meets the percentage_test if either of the following tests are met the number of grants awarded under that program in any year to such children do not exceed percent of the number of employees’ children who were eligible were applicants for such grants and were considered by the selection committee in selecting the recipients of grants in that year or the number of grants awarded under the program in any year to such children does not exceed percent of the number of employees’ children who can be shown to be eligible for grants whether or not they submitted an application in that year you have agreed that your program will meet the requirements of either the percent or percent percentage_test of section dollar_figure applicable to a program that awards grants to children of employees of a particular employer records should be maintained to show that you meet the applicable_percentage test of section dollar_figure this determination is issued with the understanding that in applying the percent test applicable to employees’ children set forth in revproc_76_47 you will include as eligible only those children who meet the eligibility standards described in revproc_85_51 1985_2_cb_717 this determination will remain in effect as long as the procedures in awarding grants under your program remain in compliance with sections dollar_figure through dollar_figure of rev_proc without regard to the amendments to sec_117 made by the tax_reform_act_of_1986 if you enter into any other program covering the same individuals the percentage_test of revproc_76_47 must be met in the aggregate applicable to both tier one and tier two grants based on the information submitted and assuming your award programs will be conducted as proposed with a view to providing objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are ‘scholarship or fellowship’ grants within the meaning of sec_117 of the code and are excludable from the gross_income of the recipients subject_to the limitations provided in section b of the code including to the extent that such grants are used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your employer-related grant-making program is a one-time approval this determination only covers the grant programs described above thus approval shall apply to subsequent grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and histories so that any or all grant distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours lois g lerner director exempt_organizations enclosures notice a copy of the redacted letter
